DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 28 October 2020 is acknowledged.  The traversal is on the ground(s) set forth on pages 8-10 in the reply filed on 28 October 2020.  This is not found persuasive because the claims of Group I are directed to the manufacture of a mold, not a micro-needle device (as recited in the claims of Group II, or the claims directed to a micro-needle device of Group III), which would require a search in different classes/subclasses and the use of different search terms, from that of the claims of Groups II and III; the different search. The different search for the claims of Group II and/or Group III would result in a serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 October 2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0044] of the originally-filed specification appears to be missing text (Applicant is cautioned not to add new matter to the originally-filed specification).  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR MANUFACTURING A MICRO-NEEDLE MOLD.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norden et al (U.S. Patent Application Publication 2017/0274196 A1) in combination with Alary et al (U.S. Patent Application Publication 2018/0177990 A1).
             Regarding claim 1, Norden et al (see the entire document, in particular, paragraph [0139], [0204] – [0207], [0212] and [0215] – [0220]; Figure 18) teaches a process of making a micro-needle mold (see paragraphs [0204] – [0207], [0215] – [0220]; Figure 18 of Norden et al), including the steps of (a) obtaining a skin model according to longitudinal cross-section data and transverse cross-section data (see paragraph [0212] of Norden et al); (b) obtaining a micro-needle model according to the skin model, wherein the micro-needle model includes a micro-needle array, the micro-needle array includes a first micro-needle and a second micro-needle (see paragraphs [0139] and [0212] of Norden et al); and (c) obtaining a micro-needle mold, wherein the micro-needle mold includes a plurality of needle-receiving cavities corresponding to the micro-needle array (see paragrpahs [0204] – [0207], [0215] – [0220]; Figures 18 of Norden et al). Norden et al does not explicitly teach (1) wherein the skin model includes a first area and a second area, the first area has a first parameter, and the second area has a second parameter; or (2) the first micro-needle corresponds to the first area and the second micro-needle corresponds to the second area, the first micro-needle has a first configuration .
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norden et al (U.S. Patent Application Publication 2017/0274196 A1) in combination with Alary et al (U.S. Patent Application Publication 2018/0177990 A1) as applied to claim 1 above, and further in view of Francis et al (U.S. Patent Application Publication 2015/0141910 A1).
              Regarding claim 2, Norden et al (in combination with Alary et al) does not explicitly teach (1) the step of obtaining the longitudinal cross-section data and the transversal cross-section data of a target tissue by applying an interference scanning to the target tissue. Francis et al (see the entire document, in particular, paragraphs [0053], [0062] and [0077]) teaches that it is known in the art to manufacture micro-needles from a mold (see paragraphs [0053] and [0062] of Francis et al), including the step of obtaining the longitudinal cross-section data and the transversal cross-section data of a target tissue by applying an interference scanning to the target tissue (see paragraph [0077] (skin penetration was assessed using optical coherence tomography scanning) of Francis et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain longitudinal cross-section data and transversal cross-section data of a target tissue by applying an interference scanning to the target tissue in the process of Norden et al (in combination with Alary et al) in 
             Regarding claim 3, see paragraph [0077] of Francis et al.
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)2721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742